Citation Nr: 0115907	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  99-23 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to 
December 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1999 RO decision which denied service connection 
for a low back disability, a left hip disability, and a right 
knee disability.  The veteran was notified of this decision 
in March 1999.  A notice of disagreement was received in 
September 1999.  The statement of the case was issued in 
October 1999, and a substantive appeal addressing this issue 
was received in November 1999.  A Board hearing was requested 
and scheduled, but the veteran failed to report for such 
hearing.


FINDINGS OF FACT

1.  The veteran's current low back disability was not 
manifest until many years after service and is not related to 
an incident of service.

2.  The veteran's current left hip disability was not 
manifest until many years after service and is not related to 
an incident of service.

3.  There is no competent evidence of a current right knee 
disability linked to service. 


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 5107 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.303 (2000).

2.  A left hip disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 5107 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.303 (2000).

3.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 5107 (West 1991),Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from August 
1968 to December 1970.  A review of his service medical 
records shows that on medical examination performed for 
enlistment purposes in August 1968, the veteran's spine and 
lower extremities were listed as normal.  In a report of 
medical history completed in conjunction with the enlistment 
medical examination in August 1968, the veteran denied a 
history of recurrent back pain, swollen or painful joints, or 
a "trick" or locked knee.  A March 1970 treatment record 
shows that the veteran reported that he fell in the hold and 
suffered a puncture of the right anterior mid-tibia.  The 
diagnosis was a laceration of the right tibia secondary to 
fall.  Such record does not reflect treatment for a low back 
injury, a left hip injury, or a right knee injury.  On 
medical examination performed for separation purposes in 
December 1970, the veteran's spine and lower extremities were 
clinically normal.  Service medical records are negative for 
treatment of injuries to the low back, left hip, or right 
knee, and are negative for chronic disabilities of the low 
back, left hip, and right knee.

Post-service medical records are entirely negative for a 
right knee disability, and are negative for a diagnosis of a 
low back disability or a left hip disability until the 1990s.

Medical records dated from August 1991 to December 1994 from 
a private physician, M. Yunas, MD, reflect treatment for a 
variety of conditions, including low back pain.  Such records 
are negative for treatment of a left hip disability or a 
right knee disability.  A November 1994 treatment note shows 
that the veteran reported a history of episodic low back pain 
for a long time, which had been bothering him more lately.  
The diagnosis was low back pain syndrome; mechanical low back 
pain.  A December 1994 treatment note shows that the veteran 
complained of marked back pain for the past week.  He denied 
a history of trauma.  The diagnosis was low back strain; 
exacerbation of chronic low back pain syndrome.

In September 1998, the veteran submitted informal claims for 
service connection for a low back disability, a left hip 
disability, and a right knee disability.

By a letter to the veteran dated in October 1998, the RO 
advised him that he needed to submit additional evidence to 
show that his claimed conditions had existed continuously 
since his discharge from service.  He was told that the best 
type of evidence would be statements by doctors who treated 
him during that period.

In September 1998, the veteran submitted a Veteran's 
Application for Compensation or Pension.  When asked to list 
civilian doctors and hospitals where he was treated for any 
disability for which he claimed service connection, he 
replied that supporting medical evidence was forthcoming.

At a July 1999 examination conducted at the request of the 
VA, the veteran reported that he had a left hip injury and a 
right knee injury in 1969 during service.  The examiner noted 
that the veteran was unable to specify when and how he 
injured his left hip or right knee.  The veteran denied a 
history of back trauma, and said he injured his back due to 
excessive exercises and running during service.  He reported 
that he was treated by Dr. Yunas for low back pain, and that 
he saw a private orthopedist in June 1999.  He did not 
provide the name of the latter doctor.  He also reported 
treatment by Dr. Datyner.  With respect to his left hip and 
right knee, he complained of pain, weakness, stiffness, 
subluxation, swelling, instability, dislocation, fatigue, and 
lack of endurance.  He complained of constant pain which had 
lasted all of his life.  With respect to his low back, he 
complained of weakness, constant pain, fatigue, and lack of 
endurance.  He reported that he was currently undergoing 
physical therapy, which he had done since 1970.  On 
examination, the right knee was normal.  X-ray studies 
performed in July 1999 showed mild degenerative arthritis of 
the lumbar spine, mild degenerative arthritis of the left 
hip, and no fracture, dislocation, or abnormality of the 
right knee.  The diagnoses were mild degenerative arthritis 
of the low back, mild traumatic arthritis of the left hip, 
and no pathology of the right knee. 

By a letter dated in July 1999, Dr. Yunas stated that the 
veteran had been a patient since 1991 and had chronic low 
back pain syndrome with recurrent intermittent acute 
exacerbations.  He noted that the veteran reported a history 
of a fall about 30 years ago during service.  He indicated 
that X-ray studies showed degenerative changes of the 
lumbosacral spine, and that the veteran had been referred to 
Dr. Datyner at the Spine Treatment Center of Virginia, who 
recommended physical therapy.  He concluded that the veteran 
had chronic low back pain syndrome with recurrent acute 
exacerbations related to physical activity.  He stated, "In 
my judgment, the symptoms started with his old injury many 
years ago which has led to his chronic low back pain 
symptoms."

By a statement dated in November 1999, the veteran asserted 
that he injured his right leg in a fall during service in 
March 1970, and that as a result of that injury, he currently 
had degenerative arthritis of the lumbar spine, traumatic 
arthritis of the left hip, and a right knee condition.  He 
submitted a duplicate copy of a March 1970 service medical 
record reflecting treatment for a fall with a diagnosis of a 
right tibial laceration, and an October 1999 note from Dr. 
Yunas which indicates, in its entirety, "This is a follow up 
note on my report of July 27, 1999.  I have reviewed the 
medical record of March 2, 1970 when he fell and sustained 
injuries."  The veteran also submitted an April 1981 medical 
record from Orthopaedic Surgery, Ltd., which shows that he 
was treated for complaints of back pains, and was scheduled 
for X-ray studies.  A diagnosis is not indicated.  A June 
1999 physical therapy note from Orthopaedic Surgery Centers, 
PLC, shows that the veteran was diagnosed with mechanical 
neck and back pain secondary to "AA".

By a letter to Dr. Yunas dated in December 1999, the RO asked 
him to clarify his October 1999 statement regarding the 
etiology of the veteran's low back pain, and asked him to 
submit any available evidence showing that the veteran had 
low back pain since 1970.

By a letter dated in January 2000, Dr. Yunas stated that he 
reviewed the veteran's March 1970 service medical record, and 
noted that there was no mention of back pain.  He said that 
although the veteran reported that his low back pain started 
subsequent to the March 1970 fall, the medical records did 
not document his symptomatology of back pain.  He indicated 
that the veteran currently had chronic low back pain 
requiring medication and physical exercise.  He stated, 
"According to the history given to me by the patient, the 
symptoms of back pain have been going on since back in the 
70's, though I don't have any documentation of back injury in 
the medical records of so many years ago."

By a statement dated in March 2000, the veteran said that he 
had no additional evidence to submit in support of his 
appeal.  By a statement dated in August 2000, the veteran's 
representative said that they had been unable to obtain 
service medical records reflecting treatment for a back 
condition between the veteran's March 1970 fall and his 
December 1970 separation from service, and that there were no 
available records of treatment dated from 1970 to 1981.  The 
representative stated that the veteran contended that he had 
chronic pain and range of motion problems during this period.

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A). 

The RO has met its duty to assist the appellant in the 
development of these claims under the VCAA.  By virtue of the 
October 1998 RO letter to the veteran, the statement of the 
case and the supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  The veteran has submitted pertinent private medical 
records.  It appears that all pertinent evidence identified 
by the veteran relative to these claims has been obtained and 
associated with the claims folder, including service medical 
records.  Although the veteran reported recent treatment by 
other physicians at his July 1999 VA examination, he has not 
indicated that such doctors linked any claimed condition with 
service, and moreover, in March 2000 he stated that he had no 
additional evidence to submit.  The veteran's representative 
has stated that there are no available records of treatment 
dated from 1970 to 1981.  The Board finds that there is ample 
medical and other evidence of record on which to decide the 
claim, and that neither the veteran nor his representative 
has pointed to any additional records that have not been 
obtained and which would be pertinent to the present claim.  
Therefore, the Board finds that all facts that are relevant 
to this issue have been properly developed and that no 
further action is required in order to comply with VA's duty 
to assist.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096 (2000) [to be codified at 38 U.S.C. § 5103A].

The veteran claims service connection for a low back 
disability, a left hip disability, and a right knee 
disability which he asserts were incurred during military 
service.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  Service incurrence will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).  Pain alone, without a 
diagnosed related medical condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Service medical records from the veteran's period of active 
duty (1968-1970) are negative for injuries to or disabilities 
of the low back, left hip, and right knee.  The veteran's 
spine and lower extremities were clinically normal on 
separation medical examination in December 1970.  Post-
service medical records are entirely negative for a right 
knee disability.  The first post-service medical evidence 
reflecting a diagnosis of a low back disability or a left hip 
disability is dated in the 1990s.  At a July 1999 VA 
examination, the examiner diagnosed mild degenerative 
arthritis of the low back, mild traumatic arthritis of the 
left hip, and no pathology of the right knee. 

The veteran has asserted that he incurred a low back 
disability, a left hip disability, and a right knee 
disability during his period of active service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
his claimed disabilities began in service, does not 
constitute competent medical evidence of causality.  LeShore 
v. Brown, 8 Vet. App. 406 (1996); Sanchez-Benitez v. West, 
supra. 

The veteran's private physician, Dr. Yunas, has opined that 
the veteran's symptoms of back pain began with an injury in 
service.  Dr. Yunas has clearly indicated that his opinion 
was based on the veteran's reported history of an in-service 
injury, and that a March 1970 service medical record does not 
reflect any back symptoms or injury at that time.  He also 
stated that he had no documentation of a back injury in the 
1970s.  There is no medical evidence of an in-service back 
injury, and the veteran has not presented any lay statements 
by persons who knew him at that time to demonstrate 
otherwise.  Moreover, at his July 1999 VA examination, the 
veteran denied a history of back trauma, although in 
subsequent statements he relates his current back pain to an 
in-service fall in which he received a laceration to his 
right tibia.  

The medical evidence does not demonstrate that a low back 
disability, a left hip disability, or a right knee disability 
were incurred during service, or that arthritis of the low 
back and left hip was manifest to a compensable degree within 
the first post-service year.  The Board finds that the 
preponderance of the evidence is against the claims for 
service connection for a low back disability, a left hip 
disability, and a right knee disability.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 5107).


ORDER

Service connection for a low back disability is denied.

Service connection for a left hip disability is denied.

Service connection for a right knee disability is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

